 

 

Case 3:21-cv-00006-DHB-BKE Document 8 Filed 04/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION 01 PRI P 3 2U
CODY HUMPHREY, ) | Sas
Plaintiff,
V. CV 321-006
TIM WARD, Commissioner; DIRECTOR

SHEPPARD; JERMAINE WHITE, Warden; )
DEPUTY WARDEN WICKER; DEPUTY _)
WARDEN KEITH; and DEPUTY WARDEN )
BEASLEY, )

)
)

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES this case without preueiee and CLOSES this civil action.

SO ORDERED this LB day of April, 2021, at Augusta, Georgia.
4

     

Vy, Lo
Ly Wry / t
UNITED STATES DISTRICT JUDGE*

 

 
